DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received May 9, 2022.  Claims 19 and 43 were amended.  Claims 61 and 62 were added.  Claims 1-18 and 22-27 are cancelled claims.  Claims 19-21 and 28-62 are pending.
The rejection of claims 19-21, 28-30, 32, 34, 36, 38, 39, 42-49, 51, 53, 55, 57, and 58 under 35 U.S.C. 103 as being unpatentable over Dyatkin et al. (US 2016/0329502 A1) is withdrawn due to the amendment received May 9, 2022.
The rejection of claims 31, 33-37, 40, 41, 50, 52, 54, 56, 59, and 60 under 35 U.S.C. 103 as being unpatentable over Dyatkin et al. (US 2016/0329502 A1) in view of Parham et al. (US 2012/0223276) is withdrawn due to the amendment received May 9, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 and 28-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 19 and 43 each contain several occurrences of the phrase “in each case”.   It is not clear what the metes and bounds of “each case” are and which groups are intended as being further limited.  Clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 28-30, 32, 34, 36, 38, 39, 42-49, 51, 53, 55, 57, 58, 61, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 2009/0131673 A1).
Regarding compounds of instant claims 19 and 43, Tanabe et al. teaches compounds for an organic light emitting device according to formula I:

    PNG
    media_image1.png
    277
    670
    media_image1.png
    Greyscale
 
(see paragraph [0008]).
In the formula I, any one of R83 to R86 may be selected as unsubstituted or substituted aryl or heteroaryl per instant -L-Q1 and L-Q2 (see par. 8, par. 67 heteroaryl definition, par. 54 aryl definition).  Par. 67 specifically defines heteroaryl groups to include pyridazinyl and quinazolinyl.  Regarding the “attachment position” of instant quinazoline Q-4, Q-5, Q-10, Q-11 and instant pyridazine Q-23 and Q-25, the teaching of heteroaryl groups pyridazinyl and quinazolinyl is considered to encompass any bonding position of the groups.  
Further regarding instant Q1 and Q2 groups of instant claim 43, par. 67 specifically defines heteroaryl groups to also include pyridyl per instant groups Q-25, Q-26, Q-27, and Q-28.  
Regarding instant Ar1 and instant claims 28 and 47, a Tanabe R83 to R86 may be a substituted heteroaryl (see par. 8, par. 67) and a substituent may be G (see par. 8, page 4, first column), which may be C6 to C14 aryl (see par. 8, page 5 first column).
	Regarding claims 20, 42, 44, and 46, groups R84 and R86 may be the required groups as discussed above (see par. 8, par. 67, par. 54).
	Regarding claims 21, 42, 45, and 46,  the group of Formula I taught by Tanabe (see par. 8) is a dibenzofuran group as shown in instant Ia, IIa.
	Regarding claims 29 and 48, carbazole or triarylamine group substitution is not required (see par. 8).
Regarding claims 30 and 49, no “hole transporting groups” are required for a Formula I compound (see par. 8).
Regarding claims 32 and 51, the material may be used in combination with other functional material such as light emitting material (see par. 102).
Regarding claims 34 and 54, the material may be dissolved or dispersed in solvent (see par. 107).
Regarding claims 36 and 55, the formula I compounds may be synthesized by coupling reaction(s) (see par. 112-168).
Regarding claims 38 and 57, the material is used in a light emitting device (see par. 109).
Regarding claims 39 and 58, a photoreceptor, solar cell, or organic EL device may be formed among others (see par. 110).
	Regarding claims 61 and 62, Tanabe par. 67 specifically defines heteroaryl groups to include pyridazinyl and quinazolinyl.  Regarding the “attachment position” of instant quinazoline Q-10, Q-11 and instant pyridazine Q-23 and Q-25, the teaching of heteroaryl groups pyridazinyl and quinazolinyl is considered to encompass any bonding position of the groups.  
	While Tanabe does not set forth an exemplified compound of the Formula I including the specific heteroaryl groups per instant Q1 and Q2 on a dibenzofuran core at the respective bonding positions of the dibenzofuran core, Tanabe Formula I is defined to include the instant required groups on a dibenzofuran that may be at bonding positions as claimed.  Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a Formula I material of the reference wherein resultant compounds would also meet the limitations of the instant claims.  One would expect to achieve function Formula I compounds within the disclosure of Tanabe for an operational light emitting device with a predictable result and a reasonable expectation of success.

Claims 31, 33, 35, 37, 40, 41, 50, 52, 54, 56, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 2009/0131673 A1) ) in view of Parham et al. (US 2012/0223276).
Tanabe et al. is relied upon as set forth above.
Tanabe et al. teaches the dibenzofuran compounds may be used as host material (see par. 86).  Regarding instant claims 31 and 50 and the recitation of  “An oligomer, polymer, or dendrimer comprising one or more compounds…”, primary reference Tanabe et al. does not expressly teach that the material of Formula I may be bonded as part of an oligomer, polymer or dendrimer compound structure.  In analogous art, Parham ‘276 teaches a heterocyclic material used as a matrix (host) material in an organic electroluminescent device may be bonded to a polymer, oligomer or dendrimer structure (see Parham-‘276, par. 76-79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a polymer, dendrimer or oligomer structure using Formula I compounds as described by Tanabe et al., because one would expect a polymer, oligomer, or dendrimer bonded to the Formula I compound(s) to result in similarly useful light emitting layer material for an organic electroluminescent device as material in the form of polymeric, oligomeric or dentrimeric matrix material as taught by Parham ‘276.  One would expect to achieve functional polymers, oligomers or dendrimers bonded to a Formula I compound as disclosed within the prior art references with a predictable result and a reasonable expectation of success.
Regarding claims 33 and 52, Tanabe et al. teaches Formula I material may be used in combination with other functional material such as light emitting material (see par. 102).
Regarding claims 34, 35, and 54, the Tanabe et al. formula I material may be dissolved or dispersed in solvent (see par. 107).
Regarding claims 36, 37 and 56, the Tanabe et al. formula I compounds may be synthesized by coupling reaction(s) (see par. 112-168).  In addition, secondary reference, Parham, teaches a Suzuki coupling synthesis method of joining a heterocycle radical in a coupling reaction with an electron transporting group (see Parham page 117, par. 147).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a known type of coupling reaction as disclosed by Parham in forming formula I compounds as taught by Tanabe, because one would expect known coupling reaction synthesis steps resulting in desired final product compounds in solution to be similarly useful in forming compounds as taught within Tanabe formula I with a predictable result and a reasonable expectation of success.
	Regarding claims 40, 41, 59, and 60, the Tanabe formula I compounds are part of an organic electroluminescent device (par. 109-110).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chung et al. (US 9,850,253 B2) teaches heteroaryl compounds (see Formula 1 and abstract) for an organic light emitting device.  The reference is considered relevant to the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786